TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 20, 2017



                                     NO. 03-17-00049-CR


                              Wesley Eugene Perkins, Appellant

                                                v.

                                  The State of Texas, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND BOURLAND
    DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE FIELD




This is an appeal from the judgment by the county court. Having reviewed the record, it appears

that the Court lacks jurisdiction over this appeal. Therefore, the Court dismisses the appeal for

want of jurisdiction. The appellant shall pay all costs relating to this appeal, both in this Court

and in the court below.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 20, 2017



                                     NO. 03-17-00050-CR


                              Wesley Eugene Perkins, Appellant

                                                v.

                                  The State of Texas, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND BOURLAND
    DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE FIELD




This is an appeal from the judgment by the county court. Having reviewed the record, it appears

that the Court lacks jurisdiction over this appeal. Therefore, the Court dismisses the appeal for

want of jurisdiction. The appellant shall pay all costs relating to this appeal, both in this Court

and in the court below.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 20, 2017



                                     NO. 03-17-00051-CR


                              Wesley Eugene Perkins, Appellant

                                                v.

                                  The State of Texas, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND BOURLAND
    DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE FIELD




This is an appeal from the judgment by the county court. Having reviewed the record, it appears

that the Court lacks jurisdiction over this appeal. Therefore, the Court dismisses the appeal for

want of jurisdiction. The appellant shall pay all costs relating to this appeal, both in this Court

and in the court below.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 20, 2017



                                     NO. 03-17-00052-CR


                              Wesley Eugene Perkins, Appellant

                                                v.

                                  The State of Texas, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND BOURLAND
    DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE FIELD




This is an appeal from the judgment by the county court. Having reviewed the record, it appears

that the Court lacks jurisdiction over this appeal. Therefore, the Court dismisses the appeal for

want of jurisdiction. The appellant shall pay all costs relating to this appeal, both in this Court

and in the court below.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 20, 2017



                                     NO. 03-17-00053-CR


                              Wesley Eugene Perkins, Appellant

                                                v.

                                  The State of Texas, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND BOURLAND
    DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE FIELD




This is an appeal from the judgment by the county court. Having reviewed the record, it appears

that the Court lacks jurisdiction over this appeal. Therefore, the Court dismisses the appeal for

want of jurisdiction. The appellant shall pay all costs relating to this appeal, both in this Court

and in the court below.